DETAILED ACTION

1.	This office action is a response to the Application/Control Number: 16/489,062 filed on 08/27/2019.
Claims Status
2.	This office action is based upon claims received on 08/27/2019, which replace all prior submitted versions of the claims.
- Claims 1-31 are pending.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

4.					Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

5.	Group I, claim(s) 1-11, 24, 25, drawn to, A remote communication apparatus, A method executed by a remote communication apparatus, and A recording medium, that selects a link to 

6.	Group II, claim(s) 12,13, 26-29, drawn to, A relay communication apparatus, A Base station  that uses or sets, different resources for remote communication apparatuses correlated with the relay communication apparatus and remote communication apparatuses not correlated with the relay communication apparatus.

7.	Group III (Please Select Species as noted/restricted further below), claim(s) 14-23, 30, 31, drawn to, A remote communication apparatus, that performs measurement and generates shared information based on a measurement result to share with the another remote communication apparatus in a case where the  remote communication apparatus is selected as a representative, and accepts sharing of the shared information from the another remote communication apparatus selected as a representative in a case where the remote communication apparatus is not selected as a representative.

8.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of the Group I invention is selects a link to measure on a basis of association information that correlates a first relay communication apparatus with the remote communication apparatus, which is not present in Group II and Group III.  The special technical feature of Group II is uses or sets, different resources for remote communication apparatuses correlated with the relay communication apparatus and remote communication apparatuses not correlated with the 
Therefore, Group I, II and III  lack unity of invention because the groups do not share the same or corresponding technical feature.

9.	This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group A - Claim 15, drawn to wherein the representative is selected on a basis of capabilities of the remote communication apparatus and the another remote communication apparatus.
Group B - Claim 16, drawn to wherein the representative is selected on a basis of geolocation information of the remote communication apparatus and the another remote communication apparatus.
Group C - Claim 17, drawn to wherein the representative is selected on a basis of relative position information of the remote communication apparatus and the another remote communication apparatus.
Group D - Claim 18, drawn to wherein the representative is selected on a basis of link quality of the remote communication apparatus and the another remote communication apparatus with a base station or a relay communication apparatus.
wherein the representative is selected on a basis of security116 SP369185W00 requirements of the remote communication apparatus and the another remote communication apparatus.
Group F - Claim 20, drawn to wherein the representative is selected on a basis of association information of the remote communication apparatus and the another remote communication apparatus.
Group G - Claim 21, drawn to wherein in a case where the remote communication apparatus selected as the representative satisfies a predetermined condition, selection of the representative is released, and the predetermined condition includes at least one of a decrease in remaining battery power, expiration of a timer, or a leave from a cell.
Group H - Claim 22, drawn to wherein the shared information includes at least one of the measurement result, a decision result for a connection destination link based on the measurement result, or information indicating a state of a remote communication apparatus selected as the representative
Group I  - Claim 23 drawn to wherein the shared information is shared using only a sidelink, or an uplink and a downlink, or a sidelink, an uplink, and a downlink.
 
10.	Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
14, 30, 31

12.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The special technical feature of Group A is wherein the representative is selected on a basis of capabilities of the remote communication apparatus and the another remote communication apparatus, which is not present in Groups B, C, D, E, F, G, H, I respectively.
The special technical feature of Group B is wherein the representative is selected on a basis of geolocation information of the remote communication apparatus and the another remote communication apparatus, which is not present in Groups A, C, D,  E, F, G, H, I respectively.
The special technical feature of Group C is wherein the representative is selected on a basis of relative position information of the remote communication apparatus and the another remote communication apparatus, which is not present in Groups A, B, D, E, F, G, H, I respectively.
The special technical feature of Group D is wherein the representative is selected on a basis of link quality of the remote communication apparatus and the another remote communication apparatus with a base station or a relay communication apparatus, which is not present in Groups A, B, C, E, F, G, H, I respectively.
The special technical feature of Group E is wherein the representative is selected on a basis of security  requirements of the remote communication apparatus and the another remote communication apparatus, which is not present in Groups A, B, C, D, F, G, H, I respectively.

The special technical feature of Group G is where the remote communication apparatus selected as the representative satisfies a predetermined condition, selection of the representative is released, and the predetermined condition includes at least one of a decrease in remaining battery power, expiration of a timer, or a leave from a cell, which is not present in Groups A, B, C, D, E, F, H, I respectively.
The special technical feature of Group H is wherein the shared information includes at least one of the measurement result, a decision result for a connection destination link based on the measurement result, or information indicating a state of a remote communication apparatus selected as the representative, which is not present in Groups A, B, C, D, E, F, G, I respectively.
The special technical feature of Group I is wherein the shared information is shared using only a sidelink, or an uplink and a downlink, or a sidelink, an uplink, and a downlink, which is not present in Groups A, B, C, D, E, F, G, H respectively.
Therefore, Groups A, B, C, D, E, F, G, H, I, lack unity of invention because the groups do not share the same or corresponding technical feature.

13.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

14.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALICK A SOHRAB whose telephone number is (571)272-4347.  The examiner can normally be reached on Monday-Friday 9:00 am - 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.S/
Examiner, AU 2414
August 13, 2021.
/SITHU KO/Primary Examiner, Art Unit 2414